Title: To George Washington from William Patterson, 29 May 1779
From: Patterson, William
To: Washington, George



Sir
Philada May 29th 1779.

I received Your Letter of the 11th April last and shou’d have answered it before this day, but waited to Consult Genl Hand agreeable to orders, who agree’d with me that further attempts of Discovery cou’d not be of much service, as the enemy wou’d stop any party on that busness at their advance post—I came this far on my Journey to Camp, but the sore in my breast is so very painful that I cant venture to proceed, shall if possible return to my family where I shall be very happy to receive Your Excellencies orders when it may appear to you that I can render any publick Service; There is a considerable Sum of publick money in my hands which I wish to return, & shall wait your directions where I am to deposit it; I waited on Governor Reed to answer the complaints lodged against me, when he refused giving up the Names of the complainants, & in short went so far as to say, no regular complaints were lodged, which differs wide from a State of particulars in a letter I recd from Colo. Cox on that head—I am agrieved at this wicked & unjust attack on my life, reputation, & family, senseable of the injury intended, & the Justice due me, must beg your Excellencies favour to write the Governor to give up the Names of the Villains be they who they may, that I may not only have it [in] my power to render them ridiculas in view of the Hone Council, but to the publick—Inclosed is a rough coppe of circumstances which I laid before Governor Reed, as I cou’d not go further & considering it in his power to remove the disorder speedily thro’ his command of the Militia of the State.
I have to add that from hints, we have a Strong Regimt more to dispute with than I know of when at Camp, if true it is commanded by, or raised under the enfluence of Sir John Johnson, & is past Montreal on way for Niagara, Number between 750 & 900 Men composed of his Tenants, & other Scruf from German flats, prisioners taken from us, & a few Canadians. I am with Respect Your Excellencies Obedt Humble Servant
W: Patterson
